Case 1:18-cv-24304-.]EI\/| Document 7 Entered on FLSD Docket 10/24/2018 Page 1 of 1

RETURN OF SERV|CE

UN|TED STATES D!STRiCT COURT
SOUTHERN District of Florida

 

Case Number. 1 :18- CV- 24304~ JEM
Plainliff:

VS.
D°fe"da"t JP32018002295

RESTAURANT BR.ANDS |NTERNATlONAL., INC., BURGER K\NG WORLDW|DE,
INC., AND BURGER.,

For“. Peher prieto
PODHU RST ORSECK P.A. '

Reoeived by Judieial Prooess and Support, lnc. on the 19th day of Oelober. 2018 at 4:19 pm to be served on BURGER K|NG
¢ORFORATIQN.. B¥ SE G lTS REGlST AGENT, CT CORPORAT|ON SYSTEM.., lz§ S. PlNE 18 ND ROAD,
pr_AmmoN, FL 33324. r, v ~ d do hereby emma mat on me 331 day of ,
2031 al_?.__:_§¥.m., executed service by delivering a true copy of the SUMMONS lN A ClVlL ACT|ON, ClVlL COVER
SHEET AND CGMPLMNT in accordance with state statutes in me manner marked below:

 

 

 

 

( ) PUBLlC AGENC¥: By serving as of the within-
named agency.
( ) SUBSTITUTE SERV|CE: By sewing as
(~yc/RPORATE seer E: By seU-\>Q» wm N\oQ.\r\ as
- - c "\oo v.<\- .

 

( ) OTHER SERV|CE: As described in the Commenls below by serving as

 

( ) NON SERVlCE: For the reason detailed in the Comrnenls beiow.
CCMMENTS:

 

 

 

 

»~ l aeknow|ede that | am certiliedlappoinmd in good standing in the judicial circuit wherein this process was served. have no
interest in the above acb`on and that | am over the age of Eighteen (18). Under penalty of perjury. l declare that i have read the
foregoing Veri&ed Return of Service and that the facts stated in it are true.

PRocEss sERvEKS: §°\F`>
Appointed in amordanoe with tate Stalutes

Judicial Process and Support. inc.
19 West Flagler Street

Suite 610

Miami, FL 33130

(305) 347-3353

Our Job Seriai Numbert 2018002295
Ref: ALiNA

Copyrighl 0 1992-2018 Dalaba¢e Servieos. ina ~ Prooovz serves Toolbcx VB Dg

